DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4,  is/are rejected under 35 U.S.C. 102(a1)  as being anticipated by German Document DE 195 47 879
With regard to claim 1 , German Document DE 195 47 879 discloses
  plug-in connection box €10) for vehicles, the pug-in connection box comprising:
a socket, (16) which is accessible from an access side and has an insertion direction, characterized in the socket (16) is-being arranged in a pivot body (20,18) which is mounted in a movable manner in relation to a receptacle (22) in such a way that the insertion direction of the socket (16) can be is pivotable pivoted at an angle in all directions starting from a stationary state of the pivot body (20,18), and wherein
a retum apparatus (36) to return the pivot body to the stationary state is provided (para. 0027; r.n. 36).
With regard to claim 4 , German Document DE 195 47 879 discloses  the pivot body (20,18) is mounted such that it is rotatable rotate about the insertion direction 
With regard to claim 5 , German Document DE 195 47 879 discloses that the return apparatus comprises springs (36) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Document DE 195 47 879 in view of Lo et al(US 9,490,664)
With regard to claim 6, 7  , disclose
 LO et al disclose a module with  a control lamp-(32) to indicate the correct plug-in connection of a plug into the socket (34) which  is a USB socket.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply in German Document DE 195 47 879  the elements , as taught by Lo et al , as obvious design choices
Claims  8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneioder (US 2014/0265476 in view of German Document DE 195 47 879
With regard to claim 8 ,  Schneider discloses a passenger service module (16)  for arrangement in the interior of vehicles, the passenger service module comprises a panel-(12} which forms the access side  The passenger buttons 42 can allow switching of lights, flight attendant call or other functions.
German Document DE 195 47 879  discloses that    the passenger service module comprises a panel-(12} which forms the access side and  comprises at least one plug-in connection box (10) 
With regard to claim 9 ,  Schneider discloses the passenger service module (14) is of_a modular construction and, in addition to the panel- with at least one incorporated plug-in connection box (German Document DE 195 47 879  , r. n.10), comprises an electronics module which is embodied separately from the panel and is connected (through 32) to the socket (16) of the at least one plug-in connection box (10) via a detachable cable connection (a cable is connected to 32).
With regard to claim 10 ,  Schneider discloses a plurality (Shneider, Fig. 1b) of plug-in connection boxes (42) , comprising the plug-in connection box (German Document DE 195 47 879  , Fig. 1, 2), which corresponds correspond to the plurality of passenger spaces (Schneider, Fig. 1b) associated with the passenger service module.

Allowable Subject Matter
Claim2, 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses
the release device for releasing  configured to release a plug  (cl. 2/3)
Claim 3 (Currently Amended): The plug-in connection box as claimed in claim 2, characterized in that

wherein the release device (14°, 19) comprises a pin, (19) which extends from the socket (11) as far as the receptacle (14) parallel to the insertion direction, and

wherein the receptacle (14) is designed configured #1-such a way that the pin, (19) which slides is configured to side along #+he receptacle, is displaced in thea direction of the socket (11) when the pivot body €13) is not in the stationary state, in order to in this way release a-the plug (20) which is inserted into the socket €11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        						5/2/22